Citation Nr: 0302763	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.

(The issues of entitlement to service connection for a dental 
disability, to include periodontal disease, and entitlement 
to service connection for an eye disability manifested by 
decreased visual acuity, will be the subject of a later 
decision of the Board of Veterans' Appeals (Board)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 until his 
retirement in January 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board is undertaking additional development on the issues 
of entitlement to service connection for a dental disability, 
to include periodontal disease, and entitlement to service 
connection for an eye disability manifested by decreased 
visual acuity, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDING OF FACT

The veteran has Level III hearing acuity in his right ear and 
Level VIII hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, 
VIA, VII, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim. See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the reasons and bases for the 
decisions, the relevant law and regulations, and of the types 
of evidence that could be submitted by him in support of his 
claim, and that which the VA would develop.  He was notified 
by correspondence from the RO, including a detailed March 
2001 letter, by the May 2001 rating decision, and by a 
statement of the case (SOC), which notified him of the 
applicable law, to include the requirements of the VCAA, and 
the reasons and bases for VA's action.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claim, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.

VA treatment reports are of record, and the veteran was 
provided a VA audiometric examination in November 2000.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
hearing loss claim has been consistent with the provisions of 
the new law.  Under these circumstances, the Board can 
identify no further development that would avail the veteran 
or aid the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected hearing loss disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the hearing loss 
disability, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

The veteran was granted service connection and a 
noncompensable rating for bilateral hearing loss effective 
from July 1984.  By rating action in March 1996, the veteran 
was granted an increased rating of 10 percent, effective from 
October 1995.  In September 2000 the veteran wrote to the RO 
requesting that he be granted a rating in excess of 10 
percent for bilateral hearing loss.  The veteran was granted 
an increased rating of 20 percent for bilateral hearing loss 
by rating action in May 2001.  The RO assigned an effective 
date in September 2000 for the 20 percent rating.

On VA audiological examination in November 2000, audiometric 
evaluation in the right ear revealed pure tone thresholds, in 
decibels, of 40, 55, 100, and 105 at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively, with a pure tone threshold average 
of 75 decibels.  Audiometric evaluation in the left ear 
revealed pure tone thresholds of 65, 85, 90, and 95 decibels 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively, with a 
pure tone threshold average of 84 decibels.  Speech 
recognition ability was 88 percent in the right ear and 
92 percent in the left ear.  The examiner noted that the 
veteran had bilateral, moderate to profound mixed hearing 
loss.  The veteran's speech recognition abilities were noted 
to be good for both ears.  

The veteran was examined at a VA ear, nose and throat clinic 
in November 2000.  The examining physician noted that the 
veteran had bilateral otosclerosis with a small perforation 
on the right, which was considered to be insignificant, as 
long as it was kept dry.

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an evaluation in excess of 20 percent for bilateral hearing 
loss.

The November 2000 VA audio examination report shows the 
veteran's puretone threshold average was 75 decibels in the 
right ear and 84 decibels in the left ear.  Speech 
recognition was found to be 88 percent in the right ear and 
92 percent in the left ear.

Under Table VI, the veteran's hearing level during the 
November 2000 VA examination was Level III in both his right 
and left ears.  Under Table VII, Level III hearing acuity in 
both ears allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.

In this case, however, Table VIa can be applied to the 
veteran's left ear because pure tone threshold results for 
the left ear revealed the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
to be at 55 decibels or more.  It cannot be applied to the 
right ear because the puretone threshold was not 55 or more 
at each of the four specified frequencies.  See 38 C.F.R. 
§4.86(a).

A rating in excess of 20 percent for bilateral hearing loss 
is not warranted even with application of Table VIa.  Under 
Table VIa, the veteran's puretone threshold average for the 
left ear of 84 decibels is Level VIII.  As was stated above, 
the puretone threshold average of the right ear is Level III.  
Under Table VII of the amended regulations,  Level VIII 
hearing in the poorer ear and Level III hearing in the better 
ear allows for a 20 percent evaluation.  38 C.F.R. §§ 4.85 
and 4.86, Tables VI, VIa, and VII.

Since the veteran does not meet the schedular criteria for 
more than a 20 percent rating, the Board finds that an 
evaluation greater than 20 percent for the veteran's 
bilateral hearing loss disability is not warranted.

The veteran has asserted that the VA examination of his 
hearing loss took place in a very quiet testing booth.  He 
maintains that the examination results do not accurately 
reflect the difficulty he has hearing in everyday noisy 
environments.  The veteran stated that he thought the 
evaluation of his hearing loss should take into account the 
dynamics of real world situations where he has increased 
difficulty hearing in the presence of everyday background 
noise.  The Board notes that the veteran's bilateral hearing 
loss was tested under conditions specified by the 
regulations, and are found to be adequate for rating 
purposes.

The pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2002), have been considered but 
there is no basis for referral in this regard.  The Board 
finds that the case does not present such an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  In this 
regard, it is noted there is no evidence of frequent 
hospitalization or marked interference with employment due to 
the veteran's bilateral hearing loss.  Therefore, referral 
for an increased evaluation on an extraschedular basis is not 
warranted.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

